Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-16, drawn to two inventions (apparati), coating systems, classified in G01B11/0683.
II.   Claims 17-20, drawn to a method, classified in C23C14/547.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparati as claimed is used for a different process wherein spectral measurement is performed using a moving sensor device while the method relates to spectral measurement with a stationary sensor device.  The apparatus can also be used for a materially different process such as for manufacturing lenses.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

During a telephone conversation with Eli Mazour on 1/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of35U.S.C. 101, 102, 103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and process claims may be 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cartridge of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation Not Applied
The sensor device as recited in claims 1 and 12 has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure (i.e., the sensor) to perform the recited function.  Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 15, it is unclear as to some of the operation parameters.  It is unclear as to the operation parameter covered by “geometry between the coating source and the substrate”?  It is unclear as to the operation parameter covered by a “change in a magnetic field strength” whether this is to the environment within the coating chamber, magnetic strength of the substrate holder, coating source,…and so forth. Clarification is necessary.  
                                                  
                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aben et al (WO2017/098053; [Equivalent] US 2018/0364160) in view of Price et al (US 2016/0223712).
Aben provides a coating system comprising coating structure (not shown) for coating a transparent substrate [0073], a substrate holder (i.e., see Fig. 4 with sample sheet moved in a horizontal direction [0042] wherein the sample holder can be attached to the frame) to move a substrate along a path; and a sensor device ([0124], photodetectors and spectrometers 3a/3b), wherein the sensor device is configured to move along a motion path [0113], and wherein the sensor device is to perform a spectral measurement on the substrate. Aben is silent concerning a coating chamber or enclosure.  However, Price sets forth a coating chamber (301) about a coating system for the coating processing of a substrate minimizing contamination of the coated substrate product (i.e., Fig. 3A, [0062]).  In light of Price, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to enclose or house the Aben coating system in order to minimize contamination of the substrate product to minimized defective coated substrate products.
With respect to claim 2, see Aben power supply unit [0035].    
With respect to claim 3, see Fig. 4 of Aben, light source (4) and optical sensor (3a/3b) on the same side of the substrate.
With respect to claim 4, light source (4) and spectrometer 3c [0124].
With respect to claim 5, see light source (4) and 1st/2nd sensors (3a/3b and 3c).


With respect to claim 7, Aben in the prior art [0013] recognizes rotational or planetary motion of the sensor device and Price also recognizes rotational or planetary motion of the sensor device (OS, OD; Fig. 6A; [0106]).  Configuring the sensor device to move along the motion path based on the sensor device being affixed to a planetary motion system would be within the purview of one skilled in the art.
With respect to claim 8, see Aben [0043].
With respect to claim 9, the system as defined by the combination above would provide for plural sensors.
With respect to claim 10, non-spectral measurement would be effected by photodetectors (see Aben [0124]).
With respect to claim 11, the system as defined by the combination above would be configurable to effect the motion path based on a planetary motion path when use of a planetary substrate mounting (i.e., 308) as taught by Price (see Fig. 6A [0107]).
With respect to claim 12, Aben provides a coating system comprising coating structure (not shown) for coating a transparent substrate [0073], a substrate holder (i.e., see Fig. 4 with sample sheet moved in a horizontal direction [0042] wherein the sample holder can be attached to the frame) to move a substrate along a path; a sensor device ([0124], photodetectors and 
With respect to claim 13, Aben and Price are silent concerning the sensor device coupled to the substrate holder (i.e., substrate cartridge).  However, Aben recognizes that the detection assembly can be mounted to a frame (not shown; [0113]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to suitably couple the detection assembly of the system as defined by the combination above together with the substrate holder or substrate cartridge since the substrate holder would be supportive structure within the coating chamber.
With respect to claim 14, placement of the processor internally or externally with respect to the coating chamber would be within the purview of one skilled in the art in so long as the 
With respect to claim 15, the operation parameter relates to at least one of: the motion path, a geometry between the coating source and the substrate, movement of a mask (Aben, baffle 8, [0113]), a change in a magnetic field strength, or a gas flow.
With respect to claim 16, see Aden [0074].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art as cited on the PTO-892 Form corresponds to prior art cited in PCT/US2020/039946 with the exception of the PCT document WO2017/098053.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
4/20/2021